TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-15-00615-CV



                                        In re Alfonso Moreno


                    ORIGINAL PROCEEDING FROM WILLIAMSON COUNTY



                              M E M O R AN D U M O P I N I O N


                 Relator Alfonso Moreno filed a petition for writ of mandamus1 directed to the

Williamson County Justice of the Peace, Precinct 3. However, we may issue writs of mandamus

only against a district judge or county judge sitting in our district, or to enforce our jurisdiction, none

of which are implicated here. See Tex. Const. art. V, § 6; Tex. Gov’t Code § 22.221(b); see also

In re Barrera, No. 04-14-00464-CV, 2014 Tex. App. LEXIS 7144, at *1 (Tex. App.—San Antonio

July 2, 2014, orig. proceeding) (dismissing for want of jurisdiction relator’s mandamus petition

directed to justice of the peace).

                 The petition for writ of mandamus is dismissed for want of jurisdiction. See Tex. R.

App. P. 52.8(a).



                                                 __________________________________________

                                                 Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Pemberton and Field

Filed: October 7, 2015


        1
            The petition is titled “Habeas Corpus Writ of Mandamus” but seeks only mandamus relief.